Title: Enclosure: Further Measures Adviseable to Be Taken without Delay, [5 June 1798]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


Further measures adviseable to be taken without delay


  
  
  I
  To authorise the President to proceed forthwith to raise the 10000 men already ordered.


  
  
  II
  To establish an academy for naval & military instruction. This is a very important measure and ought to be permanent.


  
  
  III
  To provide for the immediate raising of a corps of Non Commissioned officers (viz) serjeants & Corporals sufficient with the present establishment for an army of 50000 men. The having these men prepared & disciplined will accelerate extremely the disciplining of an additional force.


  
  
  IV
  To provide before Congress rise, that in case it shall appear that an invasion of this country by a large army is actually on foot—there shall be a draft from the Militia, to be classed, of a number sufficient to complete the army to 50000 men. Provision for volunteers in lieu of drafts. A bounty to be given.


  
  
  V
  To authorise the President to provide a further naval force of six ships of the line & 12 frigates with 20 small vessels not exceeding sixteen Guns. It is possible the Ships of the line & frigates may be purchased from G Britain to be paid for in Stock. We ought to be ready to cut up all the small privateers & gun boats in the West Indies so as at the same time to distress the French Islands as much as possible & protect our own Trade.


  
  
  VI
  Is not the Independence of the French Colonies under the Guarantee of the UStates to be aimed at? If it is there cannot be too much promptness in opening negotiations for the purpose. Victor Hughes is probably an excellent subject. This idea however deserves mature consideration.


  
  
  VII
  It is essential the Executive should have half a million of secret service money. If the measure cannot be carried without it, The expediture may be with the approbation of three members of each house of Congress. But Twere better without this incumbrance.


  Probable produce 500.000
  
  VIII
  Revenue in addition to the 2000000 of land tax say


  In lieu of tax on slaves which is liable to much objection
  {
  a Stamp duty on hats as well manufactured at home as imported distributed into three Classes 10. 15. 25 Cents


  100.000
  {
  Saddle horses 1 Dollar each excluding those engaged in agriculture &Salt add so as to raise the present Duty to 25 Cents ⅌ Bushel.


  500.000
  {
  Male Servants of those capacities by whatever name Maitre D’hotel house steward valet de chambre Butler Underbutler Confectioner Cook house Porter Waiter footman Coachman Groom Postilion Stable boy


  For one such servant   1 Dollar


  for 2 such servants & not more   2 Dollars each


  For three & not more   3 Dollars each


  Above three   4 Dollars each


  One Dollar additional by Batchelors


  100.000
  {
  New Modification with greater diversity of licenses for sale of Wines &


  100.000
  1 ⅌ Cent on all succession by descent or devise


  
  
  IX
  A loan of 10,000 000 of Dollars. The interest to be such as will insure the loan at par. Tis better to give high interest redeemable at pleasure than low interest with accumulation of Capital as in England.


